Conviction for aggravated assault; punishment, a fine of $500.00 and twelve months in the county jail.
It is to be regretted that this record is in such shape that we cannot consider the statement of facts and bills of exception. The appellant's motion for new trial was overruled on April 28, 1928, on which date notice of appeal was given. The trial court on that date made an order granting to appellant ninety days from the adjournment of the court in which to file statement of facts and bills of exception. The court adjourned on May 26, 1928. The statement of facts and bills of exception were filed herein on August 8, 1928. This was too late.
Trial courts are without power to grant longer than ninety days from the day of the overruling of appellant's motion for new trial and the giving of notice of appeal, in which to file statement of facts and bills of exception. Art. 760, Vernon's C. C. P.; Brown v. State, 284 S.W. Rep. 586; Balo v. State, 9 S.W. Rep. 2d 737; Picarino v. State, 8 S.W. Rep. 2d 142.
Appellant was indicted for assault to murder and upon trial given the punishment above stated. The indictment appears to be in conformity with law, and is followed by the charge of the court, the verdict and judgment.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.